Title: Enclosure: From Nathaniel Douglas, 16 March 1804
From: Douglas, Nathaniel
To: Jefferson, Thomas


            
              [before 16 Mch. 1804]
            
            Thomas Jefferson Esquire Sir being unaccquainted with you yet from the public trust reposed in you by the people of america I think proper to enclose you a copy of a letter I have wrote Mr Pringle So. Carolina and Claim I have against america and tho Some of your enemies have said you are a Sceptic disbelieves almighty God having power to controul the Governments of this world yet am induced to think from your years and experience and Sentements of humanity you are Said to posses, will cause you to reflect and history Proves many Biasd have upon due conviction have become Sinceare and Zealous Supporters of truth I have enterd into no points of Law tho easily done to prove the injustice I sustaind which is below the dignity of my carecter all I have done is mentioning a few of the most visible judgements that have past to convince you they are direct from the order of the God of heaven with and in my favour which when you are convinced of you will not give yourself truble to Suspiciously investigate but willingly and chearfully pay my Claim thinking it the greatest honor ever conferrd on you, if not the Judgements that Shall happen to you Shall be infinitly more examplary and dreadfull than those that have past over, I will add tis a very great pity that notwithstanding all the preparations, light and good education of the world at this day, yet are they so hardned Stupid and Bigoted that it would have been Vain nay Somewhat dangerous to have warned them and told them what Should happen for their Villany against me, untill lamentable to Say So many hundreds of Thousands have been laid low in Dust, and tis Still an enigma and problem whether after all those Just Judgements you will believe and obey now if you compare my Caracter the events that hapned around me in every quarter the time of my appeareance with the writings of the antient prophets you will find that they are perfect true have been fulfilld, so far exactly every title and word of them, now remember then whatsover was not wrote in the book of life and had not a Saving interest with the Elect of God was cast into a lake of fire, have you Seen every word and title fulfild on earth, and do you imagine that omnipotent being who has done all those matchless works, acted over the proud and lofty as if they were a machine and can you disbelieve that God will not fulfill the Spiritual work as well as the temporal which is infinitly the least you knew the Justice and Glorious power of God with what ease God could Smite america with a Sharp Spiritual Spear from off the Earth you would not let your eyelids close nor give rest to your Souls till you had compleatly paid my claim and made reparation this I think is in Such plain language that you can have no excuse if cut off for Disobedience
            I am Sir with respect
            
              Nathaniel Douglas 
            
          